DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendments filed 12/13/2021, wherein claims 1, 6, 8, 14, 20 were amended. The drawing objections made in the previous Office Action has been withdrawn. The specification and claim objection to claim 5 remains and new claim objections to claims 1, 6, 7, 8, 14, are presented. The 35 USC § 112 rejection of claim 20 has been withdrawn. 


Specification
The disclosure is objected to because of the following informalities: Page 6 paragraph [0029] line 5, “optionally clamped to bolted in place”, should be recited as “optionally clamped to or bolted in place”. Page 7 paragraph [0030] line 23, “screw onto but not be otherwise secured the threaded rod”, should be recited as “screw onto but not be otherwise secured to the threaded rod”.  Appropriate correction is required.

Claim Objections
Claims 1, 5, 6, 7, 8, 14 are objected to because of the following informalities:
Claim 1 recites the limitation “jeweler’s tool in the front position” (page 2 claim 1 line 14) in the claim language and should be recited as “jeweler’s tool in a front position”.
Claim 5 recites the limitation “plate attached a selected one” (page 3 claim 5 line 2) in the claim language and should be recited as “plate attached to a selected one”. 
Claim 6 recites the word “AMEND” (page 3 claim 6 line 3) following the claim language. This should be removed.
Claim 7 recites the limitation “the threaded rod” (page3 claim 7 lines 3-4) in the claim language and should be recited as “a threaded rod” since this is the first recitation of this limitation in the claim language.
Claims 8 and 14 recite the limitation “the turnstile clamp” (page 3 claim 8 lines 6-7, page 4 claim 14 lines 6-7) in the claim language and should be recited as “a turnstile clamp” since this is the first recitation of this limitation in the claim language. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US20160227943A1), herein referred to as Russo, in view of and Glaser (US4744552A), herein referred to as Glaser.

Regarding claim 1, Russo discloses a rotating pegboard used for tool storage having:
               a flange for attaching the turnstile jig to a support structure (Fig 3, paragraph [0019] rotating device 14 lines 1-3),

Russo does not disclose a turnstile clamp or a turnstile clamp handle.
Glaser, however, teaches a similar configuration (i.e. a jewelry support tool with clamping structure) having:
              a turnstile clamp (FIG. 5 Ref. 22, 24, 26, 28, 30. Column 4 lines 6-18) for selectively preventing rotation of the tower relative to the flange, and for selectively allowing rotation of the tower relative to the flange (coupling means allow selective rotation of the frame Ref. 14, Column 4 lines 30-37. Annular disc spring 49 installed allows precise control of the frictional resistance, Column 4 lines 46-50);
              a turnstile clamp handle (FIG.5 Ref. 22) for manually loosening the turnstile clamp to allow the tower to be manually rotated about the longitudinal axis to selectively position each attachment surface at a front position, and manually tightening the turnstile clamp to prevent rotation of the tower and about the longitudinal axis with a selected jeweler's tool in the front position (the handle Ref. 22, along with Ref. 22, 24, 26, 28, 49, permit selective adjustment of the degree of resistance. Lesser resistance would allow rotation while greater resistance would allow a fixed position, Column 5 lines 7-27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rotating pegboard 
of Russo and incorporating the teachings of the clamp and clamp handle of Glaser. By swapping Ref. 14 of Glaser with the rotating pegboard of Russo, selective rotation of the pegboard to a front position and locking the board down for ergonomic access to the desired tool is accomplished (Column 5 lines 7-27), as taught by Glaser.

Regarding claim 2, Russo, as modified, discloses the limitations of claim 1, as described above, and further discloses: 
wherein the tower defines a square cross-sectional profile transverse to the longitudinal axis and four rectangular attachment surfaces, each extending parallel to the longitudinal axis. (Fig. 1, paragraph [0018] lines 1-4 of Russo).

Regarding claim 3, Russo, as modified, discloses the limitations of claim 1, as described above, however does not disclose that the turnstile clamp comprises a threaded rod and the turnstile clamp handle selectively preventing rotation of the tower relative to the flange by tightening the tower against the flange.
Glaser, however, teaches:
                    wherein the turnstile clamp (FIG. 5 Ref. 22, 24, 26, 28, 30. Column 4 lines 6-18) comprises a threaded rod extending through the tower in the longitudinal direction (vertical rod Ref. 24); 
                    and the turnstile clamp handle selectively preventing rotation of the tower relative to the flange by tightening the tower against the flange (the handle Ref. 22, along with Ref. 22, 24, 26, 28, 49, permit selective adjustment of the degree of resistance. Lesser resistance would allow rotation while greater resistance would allow a fixed position, Column 5 lines 7-27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rotating pegboard 
of Russo and incorporating the teachings of the clamp and clamp handle of Glaser. By swapping Ref. 14 of Glaser with the rotating pegboard of Russo, and bolting the clamp to the flange (using Ref. 32, Column 4 lines 8-14) selective rotation of the pegboard to a front position and locking the board down for ergonomic access to the desired tool is accomplished (Column 5 lines 7-27), as taught by Glaser.

Regarding Claim 7 Russo, as modified, discloses the limitations of claim 1, as described above, and further discloses: 
a lid oriented transverse to the longitudinal direction located on a top end of the tower, a base oriented transverse to the longitudinal direction located on a bottom end of tower, (paragraph [0018] two covers Ref. 12)
Russo does not disclose the threaded rod extending in the longitudinal direction extending through the lid, through the tower, through the base, and engaged with the flange and the turnstile clamp handle.
Glaser, however, teaches:
and the threaded rod extending through the tower in the longitudinal direction (vertical rod Ref. 24) extending through the lid, through the tower, through the base, and engaged with the flange and turnstile clamp handle.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rotating pegboard 
of Russo and incorporating the teachings of the threaded rod of Geffen. This would provide two clamping surfaces for the threaded rod and clamp handle allowing the user to selectively rotate the pegboard to the desired position and rotate the clamp handle compressing the lid, tower, and base together, effectively locking the board down for easy access to the tools while engaged with the flange.

Claim 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US20160227943A1)in view of  Glaser (US4744552A), as applied to Claim 1, and further in view of Barnes (US5064321A), herein referred to as Barnes.

Regarding claims 4 - 6 Russo, as modified, discloses the limitations of claim 1, as described above however, does not disclose each tool attachment surface comprises one or more threaded holes, 
Barnes, however, teaches a similar configuration (i.e. a tooling plate having plurality of holes which can be quickly and easily configured as a jig, FIG. 10B reference 1003, column 6 lines 3-9) and:
wherein each tool attachment surface comprises one or more threaded holes (FIG. 10B Ref. 1003, Column 5 lines 23-39) for attachment of a tool (the threaded holes are capable of being used for tool mounting such as hooks) or a tool mounting plate to the attachment surface (at least two bolt holes are included in the tooling plate to allow it to be bolted to some item, paragraph 21).
a tool mounting plate (Fig. 10B Ref. 1001, Column 5 lines 23-39) attached a selected one of the attachment surfaces for attachment of a tool or a tool mounting plate to the selected attachment surface.
wherein each tool attachment surface comprises a tool mounting plate attached to the attachment surface (at least two bolt holes are included in the tooling plate to allow it to be bolted to some item, Column 4 lines 10-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to have selectively threaded one or more of the holes of in order to attach tools having threaded attachment features such as bolt or screw mounts. The ability to have threaded holes provides a quick and secure method of adding or removing tools or tooling plates. Multiple tooling plates attached to each other in a staggered fashion, provide additional surface area for additional tool mounting thereby increasing the number of tools available to the user. 

Claim 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US20160227943A1), in view of Glaser (US4744552A), in view of Lai et al. (US7535717B2), herein referred to as Lai, and further in view of Chiles (US9770078B1), herein referred to as Chiles.

Regarding claims 8, Russo discloses a jeweler's turnstile workstation, comprising: 
a turnstile jig comprising a flange for attaching the turnstile jig to a support structure (Fig 3, paragraph [0019] rotating device 14 lines 1-3), 
a tower extending in a longitudinal direction from the flange comprising multiple tool attachment surfaces elongated in the longitudinal direction (column 3 lines 1-7 reference 12), each for attachment surface removably supporting a separate jeweler's tools positioned in a respective orientation to the flange,
Russo does not disclose a turnstile clamp, a turnstile clamp handle, a baseboard supporting the turnstile jig, a plurality of jeweler’s tools, or a bench pin.
Regarding the turnstile clamp and turnstile clamp handle, Glaser (US4744552A), teaches a similar configuration (i.e. a jewelry support tool with clamping structure) having:
              a turnstile clamp (FIG. 5 Ref. 22, 24, 26, 28, 30. Column 4 lines 6-18) for selectively preventing rotation of the tower relative to the flange, and for selectively allowing rotation of the tower relative to the flange (coupling means allow selective rotation of the frame Ref. 14, Column 4 lines 30-37. Annular disc spring 49 installed allows precise control of the frictional resistance, Column 4 lines 46-50);
              a turnstile clamp handle (FIG.5 Ref. 22) for manually loosening the turnstile clamp to allow the tower to be manually rotated about the longitudinal axis to selectively position each attachment surface at a front position, and manually tightening the turnstile clamp to prevent rotation of the tower and about the longitudinal axis with a selected jeweler's tool in the front position (the handle Ref. 22, along 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rotating pegboard 
of Russo and incorporating the teachings of the clamp and clamp handle of Glaser. By swapping Ref. 14 of Glaser with the rotating pegboard of Russo, selective rotation of the pegboard to a front position and locking the board down for ergonomic access to the desired tool is accomplished (Column 5 lines 7-27), as taught by Glaser.
The combined references teach the claimed invention, but are silent about the baseboard supporting the turnstile jig and the plurality of jeweler’s tools. 
Regarding the baseboard supporting the turnstile jig, Lai teaches a similar configuration (a baseboard with components attached) comprising: 
a baseboard supporting the turnstile jig (Fig. 1-4 reference 300, column 2 line 2). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a baseboard for the fixture to be attached to. This would allow portability of the fixture as well as the ability to either clamp or fasten the baseboard and fixture to various work stations. Bolting the turnstile jig to the baseboard via the flange provides a secure and stable portable workstation which can be rotated without the risk of tipping over.  
The combined references teach the claimed invention, but are silent about the plurality of jeweler’s tools.
Regarding the plurality of jeweler’s tools, Chiles teaches, a similar configuration (i.e. a portable ergonomic adjustable work station system) containing:
a plurality of jeweler’s tools, each removably attached to a respective one of the attachment 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Russo, Glaser, and Lai to include a plurality of tools for the various reasons that jeweler’s require tooling, such as soldering, clamping, and precise jewelry repair which is unlikely to be successfully performed using just one tool. In addition, tool attachment ability allows the user to change tools for different purposes quickly and easily and in an ergonomic manner reducing the amount of time required to locate and fixture each tool.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US20160227943A1), in view of Glaser (US4744552A), in view of Lai et al. (US7535717B2 in view of Chiles (US9770078B1), as applied to Claim 8, and further in view of Bellows (US2731863A), herein referred to as Bellows.

Regarding claims 10-13, Russo, as modified, discloses the limitations of claim 8, as listed above, however does not disclose the jeweler’s tools comprise a soldering board, a ring clamp, and a vice.
Chiles, however, teaches a bench pin (Ref. 11) which may also be: 
a soldering board (column 1 lines 17-21. These bench pins are attachable using thumbscrew mounting brackets, Ref. 39, however, could easily be adapted to be fixed to a flat surface such as a peg 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of tools including a soldering board for the many purposes of jewelry repair which include gem stone removal and ring sizing requiring soldering and which are attachable in the manners listed above allowing ergonomic positioning relative to a diversity of users. In addition, tool attachment ability allows the user to change tools for different purposes quickly and easily.
The combined references teach the claimed invention, but are silent about a ring clamp and a vice. 
Glaser (US7398965B), however, teaches a similar configuration (i.e. a workpiece holder for jewelers) having:
a ring clamp (Fig. 1, 4, 5, 6 Ref. 16, 78, R. The workpiece tooling assembly Ref. 16, and ring clamp Ref. 78 configured to hold workpiece R ring, have the ability to mount to a support surface using the attachment devices shown in Fig. 7 Ref. 40 through a flat surface such as a pegboard, as opposed to the frame assembly as shown Fig. 7 Ref. 32b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of tools including a ring clamp for clamping rings while performing work such as gem stone replacement, and which are attachable in the manners listed above allowing ergonomic positioning relative to a diversity of users. In addition, tool attachment ability allows the user to change tools for different purposes quickly and easily.
The combined references teach the claimed invention, but are silent about a vice.
Bellows, however, teaches a similar configuration (i.e. a hand supportable clamp and bench mount) having: 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of tools including a vice for the purpose of clamping or fixing jewelry in a stable manner and which are attachable in the manners listed above allowing ergonomic positioning relative to a diversity of users. In addition, tool attachment ability allows the user to change tools for different purposes quickly and easily.

Claims 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US20160227943A1), in view of Glaser (US4744552A), in view of Ergun et al. (US20180279772A1), herein referred to as Ergun, and further in view of Loeffel (US4285556A), herein referred to as Loeffel.

Regarding claim 14, Russo discloses a rotating pegboard used for tool storage having:
               a turnstile jig comprising a flange attaching the turnstile jig to a support structure (Fig 3, paragraph [0019] rotating device 14 lines 1-3),
a tower extending in a longitudinal direction from the flange comprising multiple tool attachment surfaces (column 3 lines 1-7 reference 12) elongated in the longitudinal direction, each for attachment surface removably supporting a separate jeweler’s tools positioned in a respective orientation to the flange;
Russo does not disclose a turnstile clamp or a turnstile clamp handle, a work bench, or cabinet.
Regarding the turnstile clamp and handle, Glaser (US4744552A), teaches:
              a turnstile clamp (FIG. 5 Ref. 22, 24, 26, 28, 30. Column 4 lines 6-18) for selectively preventing rotation of the tower relative to the flange, and for selectively allowing rotation of the tower relative to 
              a turnstile clamp handle (FIG.5 Ref. 22) for manually loosening the turnstile clamp to allow the tower to be manually rotated about the longitudinal axis to selectively position each attachment surface at a front position, and manually tightening the turnstile clamp to prevent rotation of the tower and about the longitudinal axis with a selected jeweler's tool in the front position (the handle Ref. 22, along with Ref. 22, 24, 26, 28, 49, permit selective adjustment of the degree of resistance. Lesser resistance would allow rotation while greater resistance would allow a fixed position, Column 5 lines 7-27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the rotating pegboard 
of Russo and incorporating the teachings of the clamp and clamp handle of Glaser. By swapping Ref. 14 of Glaser with the rotating pegboard of Russo, selective rotation of the pegboard to a front position and locking the board down for ergonomic access to the desired tool is accomplished (Column 5 lines 7-27), as taught by Glaser.
The combined references teach the claimed invention but are silent about the work bench and cabinet.
Regarding the work bench Ergun, teaches a similar configuration (i.e. height adjustable work surfaces) containing: 
And a workbench supporting the turnstile jig comprising a dolly, an adjustable height platform (Fig. 1 reference 106, paragraph [0032] lines 1-3),
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to place the turnstile jig on a workbench with an adjustable height work platform and with wheels in order to provide a mobile work station with ergonomic height adjustment.
The combined references teach the claimed invention but are silent about the cabinet.

cabinet supported on or above the platform, and a cabinet door comprising a plurality of holes and pins for staging tool bits (Fig. 3 reference 27 and 29, column 2 lines 41-42). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to place or secure a tool chest on an adjustable height work platform with wheels in order to provide a mobile work station with ergonomic height adjustment and comprising tools within reach of the turnstile jig.

Regarding claim 16, Russo, as modified, discloses the limitations of claim 14, as described above, and
                    wherein the turnstile clamp (FIG. 5 Ref. 22, 24, 26, 28, 30. Column 4 lines 6-18 of Glaser) comprises a threaded rod extending through the tower in the longitudinal direction (vertical rod Ref. 24 of Glaser); 
                    and the turnstile clamp handle selectively preventing rotation of the tower relative to the flange by tightening the tower against the flange (the handle Ref. 22, along with Ref. 22, 24, 26, 28, 49, permit selective adjustment of the degree of resistance. Lesser resistance would allow rotation while greater resistance would allow a fixed position, Column 5 lines 7-27 of Glaser).

Regarding claim 17, Russo, as modified, discloses the limitations of claim 14, as described above, and further discloses: 
wherein the tower defines a square cross-sectional profile transverse to the longitudinal axis and four rectangular attachment surfaces, each extending parallel to the longitudinal axis. (Fig. 1, paragraph [0018] lines 1-4 of Russo)

Claims 18 - 20, are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US20160227943A1), in view of Glaser (US4744552A), in view of Ergun et al. (US20180279772A1), in view of Loeffel (US4285556A), as applied to Claim 14, and further in view of in view of Chiles (US9770078B1), Glaser (US7398965B), and Bellows (US2731863A).

Regarding claim 18 - 20, Russo as modified, discloses the limitations of claim 14, as described above, however does not disclose a plurality of jeweler’s tools, each removably attached to a respective one of the attachment surfaces, including a bench pin, a soldering board, a ring clamp, and a vice.
Chiles, however, teaches:
a plurality of jeweler’s tools, each removably attached to a respective one of the attachment surfaces (column 2 lines 55-63) including a bench pin (Ref. 11) which may also be a soldering board (column 1 lines 17-21. These bench pins are attachable using thumbscrew mounting brackets, Ref. 39, however, could easily be adapted to be fixed to a flat surface such as a peg board by replacing the bracket with two flat plates with holes, and using the thumbscrew to secure the tools within the threaded fixture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of tools and which are attachable in the manners listed above allowing ergonomic positioning relative to a diversity of users. In addition, tool attachment ability allows the user to change tools for different purposes quickly and easily.
The combined references teach the claimed invention but are silent about a ring clamp and a vice. 
Glaser (US7398965B), however, teaches:
a ring clamp (Fig. 1, 4, 5, 6 Ref. 16, 78, R. The workpiece tooling assembly Ref. 16, and ring clamp Ref. 78 configured to hold workpiece R ring, have the ability to mount to a support surface using the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of tools including a ring clamp for clamping rings while performing work such as gem stone replacement, a soldering board for the many purposes of jewelry repair which include gem stone removal and ring sizing requiring soldering, and which are attachable in the manners listed above allowing ergonomic positioning relative to a diversity of users. In addition, tool attachment ability allows the user to change tools for different purposes quickly and easily.
The combined references teach the claimed invention but are silent about a vice.
Bellows, however, teaches: 
a vice (the vice may be secured to a threaded flat surface such as a pegboard via the upturned leg, through a reinforcing boss, and a screw, column 1 lines 55-61 Ref. 14, 15, 16, as opposed to the clamp shown, column 1 line 60 reference 10).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a plurality of tools including a vice for the purpose of clamping or fixing jewelry in a stable manner, and which are attachable in the manners listed above allowing ergonomic positioning relative to a diversity of users. In addition, tool attachment ability allows the user to change tools for different purposes quickly and easily.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Russo (US20160227943A1), in view of Glaser (US4744552A), in view of Ergun et al. (US20180279772A1), in view of Loeffel (US4285556A), as applied to Claim 14, and further. 

Regarding claim 15, Russo as modified, discloses the limitations of claim 14, as listed above, but do not disclose:
A gooseneck microscope supported by the workbench.
Microscope Central’s Leica A60 F Stereo Microscope Flex Arm is an example of equipment well known and available in the art having gooseneck or articulated arms which can be mounted to a work station.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to add an articulated arm microscope to the jeweler’s work bench in order to move the microscope toward a favorable ergonomic potion above the work piece in order to perform precision work such as jewelry etching and stone setting.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that amendments to the independent claims include new features with respect to the turnstile clamp and turnstile clamp handle feature. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG CROWELL BAKER whose telephone number is (571)272-7030. The examiner can normally be reached Monday - Friday 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723